Lowe, Ch. J.
TAxss^city s followed. Another application in chancery to restrain the defendant from assessing and collecting a general municipal tax on property situated between the old and new or enlarged city limits. The-map accompanying the transcript, exhibits its locality and surroundings, and at once settles the question of its liability to taxation for the purpose named. It has no claim for exemption that does not exist, with equal, if not stronger force, for the plaintiff in the ease of Butler v. The City of Muscatine, 11 Iowa, 433. Upon the authority of this ease and the rules which we have since established in a number of similar cases, we affirm the order below. . '
In the plaintiff’s petition, there is a charge of other irregularities in the collection and expenditure of the city taxes, which is denied in the answer and not supported by any testimony whatever so far as the record shows.
Affirmed.